on     1/13/2015            2:14:33   PM


                                                                                 OFFICE                 OF   STAN              STANART                                          FILED IN
                                                                               COUNTY            CLERK,       HARRIS              COUNTY,                TEXAS           1st COURT OF APPEALS
                                                                                           CIVIL         COURTS         DEPARTMENT                                           HOUSTON, TEXAS
                                                                                                                                                                         1/13/2015 2:17:29 PM
    January            13,    2015
                                                                                                                                                                         CHRISTOPHER A. PRINE
                                                                                                                                                                                 Clerk
           Court         of Appeals
    301       Fannin
    Houston,             Texas         77002




                                                                                             LETTER OF ASSIGNMENT
               Court          Docket         Number:              1056192
    Trial      Court          Number:              One    (1)


    Style:
      KRISTAN                    SMITH                                                                            VS.          WOODLEN                       GLEN          APTS
     APPELLANT(S)                                                                                                              APPELLEE(S)


    Judge:          DEBRA                IBARRA             MAYFIELD
I
      Appellant(s)                    Attorney:                                                                               Appellee(s)               Attorney:
                             Smith,        Pro      Se                                                                        Ernie                           #24072106
      8405         Broadway                #166                                                                               616      FM       1960         West,       Suite      105
      Houston,               Texas         77061                                                                              Houston,             Texas         77090
      Phone:             (832)        974-7529                                                                                Phone:           (832)         305-7694
     Fax:          N/A                                                                                                        Fax      (832)       553-2984
                         N/A                                                                                                                   N/A




    Kristan         Smith,            appellant,          filed     a                of Appeal          on              13,     2015       from        the     Final     Judgment          that   was    signed      on
    January          5, 2015.




    The       Clerk’s          Record            is due     to your         office    on   or before                6, 2015.




    /S/Joshua             Alegria
    Joshua         Alegria
    Deputy          Clerk
    P.O.      Box        1525
    Houston,             TX       77251-1525
    (713)




                                                                                                 1525    I          TX        77251-1525       I    (713)


                                                                                                                                                                                                   1      1




                                                                                                                                                                                                                            1
                                  I0

                                             COURT NO.




DEFENDANT:




DATE:
SIGNATURE:|

PRINT NAME:

ADDRESS:
              (STREET)                       (CITY)
                                   (STATE)   (ZIP)

PHONE:
    N0. H-O1-60(Rcv.O1/01/2011)




                                                         2
A                A
    A                             AA
                              A




        to be   A best

                         at




                                       3
"CLOSED"
              1056192
             NO.
      GLEN
   WOODLEN    § INTHE
        APARTMENTS    COUNTYCOURT
                         CIVIL
              §
   v.                                                                               ATLAWNo. 1

   KRISTANSMITH                                     §
                                                    §                 HARRIS COUNTY, TEXAS

                                          FINAL
                                              JUDGMENT
            |ourt
          On                                                             thiscasefortrial.

          Plaintiff, Woodlen Glen Apartments,              throughits attorneyof record, and Defendant,

   Kristan Smith, appeared, and both parties announced ready for trial.

           The Court determined that it had              over the parties and subject matter of this case.

           The parties waived their rights to a trial byjury and submittedall        in controversy,both

   factual and legal, to the

           TheCourthas consideredthepleadingsandrecordson              inthiscauseandtheevidenceand

   is of the opinion that judgment should be rendered for

           It is accordingly ORDERED that |,                             Plaintiff, recover from Kristan

   Smith, Defendant,judgment for-

               1. Possession of the premises commonly known as 8405 Broadway # 166, Houston,

                   Texas 77061;

               2. $                        · · amount due in· back
                                  as the principal

               3. $500.00 as              fees;

               4.Courtinthe
                   costs     of$111.00;
                          amount  &




                                                                                                             4
·



                 5. Interest at the rate of 5.00%, compounded             from the date of this judgment,



           IT IS FURTHER ORDERED that a writ of possession may issue on or after

                                                 2015.
                                             ,
           IT IS FURTHER ORDERED that the judgment of this court may not be stayed

    within l0 days from this judgment the Defendant files a supersedeas bond in the amount of

                                        pursuant to         24.007 of the Texas Property Code.

           IT IS FURTHER ORDERED that Plaintiff is entitled to enforce this judgment through

    abstract, execution, writ, and any other process.

           This judgment          disposes of all parties and all claims and is appealable.


                    o|
           Signed




                                                   JUDGE PRESIDING




      '
             .




             .            _
                                                                      O
                                                                                    of              or




                                                                                                            5